WiNslow, J.
The respondent is a judgment creditor of the firm of Schwartz & Co., and sued out garnishee process against Singer, who is the assignee of said firm under a *330voluntary assignment. It appeared, without dispute, that the court commissioner who took the bond of thé assignee failed to indorse thereon his approval thereof. Upon this ground, the trial court held the assignment void and the garnishee liable. This exact question was decided in Shakman v. Schlueter, 77 Wis. 402, and upon the reasoning and authority of that case it is apparent that the judgment of the trial court was right.
After the judgment in this case, ch. 276, Laws of 1893, was passed, which, referring to such bonds, attempts to provide that “ all bonds heretofore taken and filed . . . by said court commissioner are hereby declared to be sufficiently approved and valid.” This act cannot affect the judgment in this case. “ Legislative action cannot be made to retroact on past controversies, and to reverse decisions which the courts, in the exercise of their undoubted authority, have made, for this would be the exercise of judicial power.” Cooley, Const. Lim. (6th ed.), 112.
By the Court.— Judgment of the superior court affirmed.